



COURT OF APPEAL FOR ONTARIO

CITATION: Kim v. The Manufacturers Life Insurance Company,
    2014 ONCA 658

DATE: 20140924

DOCKET: C58540

Juriansz, LaForme and Lauwers JJ.A.

BETWEEN

Du-Won Kim and New Seoul Insurance Corporation

Plaintiff (Appellant)

and

The
    Manufacturers Life Insurance Company, c.o.b. as

Manulife Financial

Defendant (Respondent)

Du-Won Kim, acting in person

M. Blair Anderson, for the respondent

Heard and released orally: September 19, 2014

On appeal from the order of Justice Frances P. Kiteley of
    the Superior Court of Justice, dated February 25, 2014.

ENDORSEMENT

[1]

The motion judge extensively reviewed several issues but ultimately
    granted summary judgment on the basis that the limitation period began to run
    on September 28, 2008. She rejected Mr. Kims argument that he was incapable of
    commencing an action because of his psychological condition. She noted that his
    own medical records indicated that he was capable of managing his own personal
    affairs, financial matters, and making decisions for himself.

[2]

Before us, Mr. Kim submits that the limitation period should be
    suspended because of the fraudulent concealment of documents by the respondent.

[3]

This argument does not change the analysis. Any fraudulent concealment
    of documents, whether it existed or not would not prevent Mr. Kim from knowing
    he had a cause of action.

[4]

Mr. Kims letter dated September 28, 2008, indicates that Mr. Kim
    possessed the requisite knowledge to satisfy the requirements of s. 5 of the
Limitations
    Act
.

[5]

Under the heading Inaccurate Report of Manulife Final Analysis, he concludes
    with the statement, this is my final analysis and conclusion. Mr. Kim knew
    that loss or damage had occurred, that the loss was caused by or contributed to
    by an act or omission, and that the act or omission was that of Manulife. He also
    knew or ought to have known that a proceeding would be the appropriate means to
    seek to remedy his loss.

[6]

Mr. Kim again outlined his concerns to Manulife in a letter dated May
    12, 2008, stating, I believe that this is fraud and illegal. This letter
    further demonstrates that Mr. Kim discovered his claim in 2008, roughly four
    years before he eventually commenced his action.

[7]

The appeal is therefore dismissed.

[8]

Costs to the respondent are fixed at $6,000, all inclusive.

R.G. Juriansz J.A.

H.S. LaForme J.A.

P.
    Lauwers J.A.


